COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
GWEN M. ROWLING,                                                No. 08-16-00297-CV
                                                §
                              Appellant                            Appeal from the
                                                §
V.                                                                41st District Court
                                                §
HARRY H. ROWLING,                                             of El Paso County, Texas
                                                §
                              Appellee.                         (TC# 2015DCV0770)
                                                §

                                      JUDGMENT

       The Court has considered this cause on the Appellee’s motion to dismiss the appeal, and

concludes the motion should be granted and the appeal should be dismissed, in accordance with

the opinion of this Court. We therefore dismiss the appeal. This decision shall be certified

below for observance.


       IT IS SO ORDERED THIS 2ND DAY OF FEBRUARY, 2017.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.